Citation Nr: 0802815	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-40 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had recognized service from April 1943 to July 
1945, including service as a recognized guerrilla service.  
The veteran died in July 1990, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
in this decision has been obtained; the appellant has been 
provided notice of the evidence necessary to substantiate her 
claims and has been notified of what evidence she should 
provide and what evidence VA would obtain; there is no 
indication that the appellant has evidence pertinent to her 
claims that she has not submitted to VA.

2.  The certificate of death indicates that the veteran died 
in July 1990; the immediate cause of death was recorded as 
overwhelming sepsis; the antecedent cause was listed as 
pneumonia; the underlying cause was reported as 
bronchiectasis; other significant conditions contributing to 
death were listed as atherosclerotic heart disease, pulmonary 
tuberculosis, and hepatorenal syndrome.

3.  There is no medical evidence or competent opinion that 
shows a confirmed diagnosis of malaria during or within one 
year of service, nor is there competent evidence of a nexus 
between alleged malaria and service; there is no medical 
evidence of the veteran's fatal sepsis and pneumonia until 
just prior to his death; there is no medical evidence of 
lung, heart or renal disease until decades post-service; and 
there is no competent evidence of a causal link between any 
of these diseases and the veteran's period of service.

3.  The NPRC has certified that the veteran had recognized 
guerrilla service and service with the Commonwealth Army of 
the Philippines; the veteran had no other service and it is 
not contended otherwise. 


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.312 (2007).

2.  There is no legal entitlement to nonservice-connected 
death pension benefits.  38 U.S.C.A. §§ 101, 107, 1541 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.3, 3.40 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) that, when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

During the pendency of this appeal, on March 3, 2006, the 
Court also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant was issued a January 2005 VCAA 
letter regarding the claim for death benefits.  This notice 
fulfilled the provisions of 38 U.S.C.A. § 5103(a).  The 
appellant has been informed about the information and 
evidence not of record that is necessary to substantiate her 
claims; the information and evidence that VA will seek to 
provide; the information and evidence the claimant is 
expected to provide; and to provide any evidence in her 
possession that pertains to the claims.

In this case, the veteran was not service connected for any 
disabilities at the time of his death.  Thus, the RO was not 
required to inform the appellant of any disabilities that the 
veteran was service connected for during his lifetime.  In an 
April 1991 rating decision, issued after his death, the RO 
denied service connection for malaria, pneumonia, and eye 
defect.  Previously, in a March 1991 letter, the veteran's 
widow (the appellant in this appeal) submitted a letter 
regarding the veteran's compensation claims.  After review of 
the January 2005 VCAA notification letter, the Board finds 
that it is not necessary to remand the claim to send the 
appellant further notification pursuant to Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  The appellant had knowledge of the 
veteran's only claim for compensation benefits (as evidenced 
by her March 1991 letter).  The appellant contends, in 
essence, that the veteran incurred malaria during service and 
that said disease caused or materially contributed to his 
death.  There is no evidence of the veteran being diagnosed 
as having malaria in the decades prior to his death and no 
evidence that links the veteran's causes of death to service, 
to include a diagnosis of malaria.  It is apparent from the 
nature of the argument presented that the appellant is aware 
of what  information and evidence is necessary to 
substantiate her claim for service connection for the cause 
of the veteran's death.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007).  In view of the foregoing, the Board 
finds that a remand would not result in additional benefits 
flowing to the appellant.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Soyini v. Derwinski, 1 Vet. App. 
541, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The January 2005 VCAA notification letter was 
furnished to the appellant prior to the March 2005 RO 
decision that is the subject of this appeal.  

With respect to the Dingess requirements, the January 2005 
letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim on appeal.  Where such error occurs, the Board 
must presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006)).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
appellant as a result of the failure to provide Dingess 
notice as to effective dates and calculation of disability 
ratings has been rebutted because as the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, any question regarding the 
appropriate effective date with respect to the issue at hand 
is moot.
As the appeal is for service connection for the cause of the 
veteran's death, there is no question pending as to a rating.  
Under such a circumstance, where the appellant  clearly has 
had the opportunity to partake in the processing of her 
claim, the Board finds that any presumed prejudice has been 
rebutted

While the appellant does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the appellant contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the appellant 
regarding the issues adjudicated in this decision.  No VA 
opinion has been provided regarding whether the veteran's 
death was attributable to service.  In this case, the veteran 
was not service connected for any disabilities.  The 
appellant appears to contend that the veteran had malaria 
that was linked to service and that it caused or contributed 
to his death.  There is no medical evidence or competent 
opinion of record that suggests malaria played any causative 
role in the veteran's death.  The certificate of death 
indicates that the veteran died in July 1990 of an 
overwhelming sepsis due to pneumonia with an underlying cause 
of  bronchiectasis.  Atherosclerotic heart disease, pulmonary 
tuberculosis, and hepatorenal syndrome were listed as other 
significant conditions contributing to death.  These diseases 
were first shown decades post-service and there is no medical 
evidence or competent opinion of a nexus between any of these 
diseases and the veteran's period of service.

In view of the foregoing, the Board finds that VA is not 
required to obtain an opinion regarding whether the veteran's 
death was attributable to service.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The claims file includes all known available relevant 
evidence needed to adjudicate these claims.  

Moreover, with respect to the claim of entitlement to 
nonservice-connected death pension benefits, the disposition 
is based on the law, and not the facts.  As discussed more 
fully below, even accepting the appellant's contentions 
regarding the veteran's type of service, there is no legal 
entitlement to nonservice-connected pension benefits under 
the law.  Thus, there is no duty to assist as the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims adjudicated in this decision.  Adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

Law and Regulations:  Service Connection for the Veteran's 
Cause of Death

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Certain tropical diseases, including malaria, will be 
considered to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service if manifest to a degree of disability of 10 
percent or more within 1 year of separation from service or 
at a time when standard accepted treatises indicate that the 
incubation period commenced during such service.  See 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for certain chronic 
diseases, to include cardiovascular-renal disease, when they 
are manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Service Connection for the Veteran's 
Cause of Death

The certificate of death indicates that the veteran died in 
July 1990.  Although portions of the certificate of death are 
difficult to decipher, it appears that the certificate listed 
the immediate cause of death as overwhelming sepsis; the 
antecedent cause as pneumonia; the underlying cause as 
bronchiectasis; and other significant conditions contributing 
to death as atherosclerotic heart disease, pulmonary 
tuberculosis, and hepatorenal syndrome.

The veteran served during World War II.  His recognized 
service was from April 1943 to July 1945.  The claims file 
includes a "Report of Physical Examination of Enlisted 
Personnel Prior to Discharge, Release from Active Duty or 
Retirement." However, this document is dated in May 1947, 
nearly two years after the veteran's service.  The report 
contains a notation that the veteran was "sick of malaria" 
from July 1945 to May 1948, "contracted while with the 
mopping operation against the enemy in Tuburan, Cebu."  

In an April 1991 rating decision, the RO denied service 
connection for malaria.  The record also contains a document 
from a Municipal Health Office.  In the February 2005 letter, 
a municipal health officer noted the appellant's request to 
furnish a copy of the veteran's diagnosis and treatment from 
July 1945 to May 1946 for malaria.  The officer, however, 
noted that no medical records regarding the veteran could be 
obtained.  

In an April 2005 joint affidavit, two persons noted that they 
had been friends and neighbors of the veteran.  They recalled 
that the veteran got sick with malaria and was treated for 
such illness from July 1945 to May 1946.  They further noted 
that "although his medical treatment was over, said person 
still continued to periodically suffer other illness or 
disease which were complications of the illness he had been 
suffering after World War II."  There are no other records 
that document a diagnosis or treatment of malaria.

Analysis:  Service Connection for the Veteran's Cause of 
Death

The certificate of death indicates that the veteran died in 
July 1990 of overwhelming sepsis due to pneumonia.  
Bronchiectasis was listed as an underlying cause of death and 
other significant conditions contributing to death were 
atherosclerotic heart disease, pulmonary tuberculosis, and 
hepatorenal syndrome.

Based on the evidence the appellant has submitted, it appears 
that her main contention is that the veteran was found to 
have malaria just after service.  As outlined above, service 
connection for malaria may be granted on a one year 
presumptive basis based on tropical service under certain 
conditions.  In this case, however, there is no evidence of 
record indicating the basis of the diagnosis and there are no 
records showing treatment for malaria.  See 38 C.F.R. 
§§ 3.307, 3.309.  In any event, there is no medical evidence 
of record that shows a link between the veteran's death and 
malaria or any of the multiple diseases listed on the 
certificate of death.  

There is no medical evidence or competent opinion that shows 
a diagnosis of malaria confirmed by clinical or laboratory 
findings during or within one year of service, nor is there 
competent evidence of a nexus between alleged malaria and 
service.  There is no medical evidence of the veteran's fatal 
sepsis and pneumonia until just prior to his death.  There is 
no medical evidence of lung, heart or renal disease until 
decades post-service.  And there is no competent evidence of 
a causal link between any of these diseases and the veteran's 
period of service.

The Board is cognizant that the appellant, as well as the two 
persons who made the February 2005 joint affidavit, contend 
that the veteran's malaria contributed to his death.  Neither 
appellant, nor the persons writing the affidavit, however, 
have been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, their lay opinions do not 
constitute competent medical evidence and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for the cause of the veteran's 
death must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law & Regulations, Factual Background and Analysis:
Nonservice-Connected Death Pension Benefits

The NPRC certified that the veteran had recognized guerrilla 
service.  The appellant, and various affiants, have asserted 
more generally that the veteran served with the United States 
Armed Forces, Far East (USAFFE) - that is service with the 
Commonwealth Army of the Philippines.  See 38 C.F.R. § 3.40.  
The appellant has not contended that the veteran had any 
other type of service.

38 C.F.R. § 3.40 describes the benefits provided to veterans 
who served in the Philippine and Insular Forces during World 
War II.  For service in the Commonwealth Army of the 
Philippines, service is included for compensation, dependency 
and indemnity compensation and burial allowance.  Under 
certain circumstances, service as a guerrilla is also is 
included.  See 38 C.F.R. § 3.40(c)(d).  Pension benefits are 
not provided for veterans with these forms of service.  Under 
38 C.F.R. § 3.40, pension benefits are only provided to 
veterans who served as a Regular Philippine Scout.  See 
38 C.F.R. § 3.40(a).

38 C.F.R. § 3.203, provides that, for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation, or burial benefits, VA may accept 
evidence of service submitted by an appellant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information as to length, 
time, and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  However, where the 
appellant does not submit evidence of service or the evidence 
submitted does not meet the requirements of 38 C.F.R. § 
3.203, the VA shall request verification of service from the 
service department.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The 
Board notes that there is an apparent conflict between 38 
C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date 
certified by the Armed Forces" and 38 C.F.R. § 3.203(a), 
which provides that a claimant may show service by submitting 
certain documents "without verification from the appropriate 
service department". The Court has recently noted, however, 
that VA may accept United States service department documents 
or seek certification of service, but once certification is 
received, VA is bound by that certification.  See Palor v. 
Nicholson, 21 Vet. App. 235 (2007), reconsideration of 21 
Vet. App. 202 (2007) (citing Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997)).  

Although sent a letter in November 1991, prior to this 
appeal, that informed the appellant that service in the 
Commonwealth Army and recognized guerrilla service did not 
provide eligibility for nonservice-connected pension, the 
appellant was not provided notice of this element of this 
claim during the pendency of this appeal.  The Board 
highlights that the appellant, however, has not contended 
that the veteran had service that would qualify the appellant 
for nonservice-connected pension.  She has not contended, and 
the evidence does not show, that the veteran had any type of 
service that would provide entitlement to nonservice-
connected death pension benefits.  Thus, there is no factual 
dispute that could lead to the grant of this benefit. 

Therefore, based on the veteran's uncontested service, the 
Board must find that the veteran did not have the type of 
qualifying service that would confer upon her basic 
eligibility for VA nonservice-connected death pension 
benefits.  Accordingly, the appellant's appeal is denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).











ORDER

Service connection for the cause of the veteran's death is 
denied

Entitlement to nonservice-connected death pension benefits is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


